

117 HR 2921 IH: USPIS Surveillance Protection Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2921IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Gaetz (for himself, Mr. Gohmert, Mr. Buck, Mr. Perry, Mr. Biggs, Mr. Burchett, Mr. Massie, Mr. Steube, Mr. Gosar, and Mrs. Greene of Georgia) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit funds from being used to implement the Internet Covert Operations Program under the United States Postal Inspection Service, and for other purposes.1.Short titleThis Act may be cited as the USPIS Surveillance Protection Act.2.FindingsThe Congress finds as follows:(1)The United States Postal Service has been operating a clandestine domestic surveillance program of Americans’ social media activity known as the Internet Covert Operations Program (iCOP).(2)iCOP is part of the United States Postal Inspection Service which is the law enforcement and security component of USPS.(3)The USP Inspection Service is operating outside of its USPS jurisdiction when it monitors internet users’ sharing of information as its jurisdiction is narrowly defined within postal mail only.(4)The iCOP program is a violation of privacy; it encroaches upon the private lives of Americans and seeks to curb constitutional rights of the First Amendment.(5)iCOP is not only illegal for operating outside of its stated jurisdiction, but also politically motivated in its target.3.Prohibition on funding of programNo Federal funds (including amounts available in the Postal Service Fund established under section 2003 of title 39, United States Code) may be used to implement, conduct, or otherwise carry out the Internet Covert Operations Program operated by the United States Postal Inspection Service or any other domestic surveillance program with politically motivated targets.